Case 9:18-cv-80513-RLR Document 16 Entered on FLSD Docket 01/22/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                          CASE No. 9:18-CV-80513-ROSENBERG/REID


  ROOSEVELT MONDESIR,

          Petitioner,

  v.

  SECRETARY, FLORIDA
  DEPARTMENT OF CORRECTIONS,

        Respondent.
  ______________________         ______/

                ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
               RECOMMENDATION AND DISMISSING AND CLOSING CASE

          This matter is before the Court upon Petitioner’s Petition for a Writ of Habeas Corpus

  under 28 U.S.C. § 2254. DE 1. The Court previously referred this case to Magistrate Judge Lisette

  M. Reid for a ruling on all pre-trial, non-dispositive matters and for a Report and Recommendation

  on all dispositive matters.

          Judge Reid issued a Report and Recommendation in which she recommended that the

  Petition be denied. DE 15. Petitioner has filed no Objections to the Report and Recommendation.

  The Court has reviewed the Report and Recommendation and the entire record and is otherwise

  fully advised in the premises. The Court agrees with the Report and Recommendation and finds

  Judge Reid’s recommendation to be well reasoned and correct.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. Magistrate Judge Reid’s Report and Recommendation [DE 15] is ADOPTED as the Order

          of the Court.
Case 9:18-cv-80513-RLR Document 16 Entered on FLSD Docket 01/22/2021 Page 2 of 2




      2. Petitioner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 [DE 1] is

          DENIED.

      3. A Certificate of Appealability SHALL NOT ISSUE.

      4. The Clerk of the Court is instructed to CLOSE THIS CASE.         All deadlines are

          TERMINATED.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 22nd day of

  January, 2021.

                                                  _______________________________
                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Petitioner
  Counsel of Record




                                              2
